    Case 5:18-cr-00789 Document 1 Filed in TXSD on 10/06/18 Page 1 of 2




October 9, 2018
      Case 5:18-cr-00789 Document 1 Filed in TXSD on 10/06/18 Page 2 of 2
                                          Attachment A


On Thursday, October 04, 2018, the Bureau of Alcohol, Tobacco, Firearms & Explosives (ATF)
assisted the Laredo Police Department (LPD) Auto Theft Task Force on an knock and talk
investigation in regards to possible stolen items out of a tractor trailer reported to LPD on
September 19, 2018.

Auto Theft Task Force proceeded to a residence at the 400 block of W. San Pedro Street in
Laredo, Webb County, Texas. LPD Investigators obtained verbal and written consent from one
of the habitants residing at the apartment. Auto Theft Investigators searched the house and
located the stolen items. For safety purposes, investigators asked one of the residents of the
apartment, identified as Manuel Alejandro MARTINEZ-FERNANDEZ, if there were any
firearms in the apartment; MARTINEZ-FERNANDEZ stated to LPD Investigators he had a
revolver inside the top dresser drawer located in the far right side entering his bedroom.
Investigators then located the black in color, Rossi, model 461, .357 Magnum revolver, S/N#
DR207470, loaded with six (6) rounds of .357 ammunition. When investigators asked
MARTINEZ-FERNANDEZ for identification, he was only able to provide a Mexican driver’s
license and informed investigators he was in the United States illegally.

MARTINEZ-FERNANDEZ was transported to the Laredo Police Station for further interview.
LPD Investigators read MARTINEZ-FERNANDEZ his Miranda rights in the Spanish language,
which he signed and waived. MARTINEZ-FERNANDEZ stated to investigators he was
illegally in the United States. MARTINEZ-FERNANDEZ admitted to storing the firearm in his
dresser drawer after he purchased it for protection.

ATF seized the firearm and placed MARTINEZ-FERNANDEZ under arrest for Title 18 USC
922 (g) (5)(a)- Possession of a Firearm by an Alien Illegally and unlawfully in the United States.

Preliminary examination of the firearm indicated the firearm was manufactured outside the state
of Texas affecting interstate commerce.

In addition, Border Patrol Agents conducted queries through CBP databases and discovered that
on February 28, 2016, MARTINEZ-FERNANDEZ was found inadmissible at the Lincoln-Juarez
Bridge, subsequently, his B1/B2 Border crossing card was cancelled. According to Border
Patrol Agents, MARTINEZ-FERNANDEZ has no legal right to remain in the United States.
